 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     GLEN L. WALKER,                                     No. 2:19-CV-00565
 8
                            Plaintiff,                   AMENDED ORDER GRANTING
 9                                                       STIPULATION TO CONTINUE TRIAL
            vs.                                          DATE AND CASE SCHEDULE DATES
10
     TWIN CITY FIRE INSURANCE CO., THE
11   HARTFORD,

12                          Defendant.

13
                                             I.      ORDER
14
            Based on the Parties’ Stipulated Motion to Continue Trial Date and Case Schedule Dates
15
     and the records and filings herein, it is ordered that the Stipulated Motion to Continue Trial Date
16
     and Case Schedule Dates is GRANTED. This Order replaces the Court’s prior Order, Dkt. #20,
17
     posted with an incorrect trial date. Trial will be now set for January 25, 2021. A revised
18
     scheduling order will follow.
19
            DATED this 6th day of April, 2020.
20

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE


      AMENDED ORDER GRANTING STIPULATION TO CONTINUE TRIAL
      DATE AND CASE SCHEDULE DATES – PAGE 1
